249 S.W.3d 897 (2008)
STATE of Missouri, Respondent,
v.
Rick E. SIMMONS, Appellant.
No. WD 67645.
Missouri Court of Appeals, Western District.
April 15, 2008.
R. Gregory Harrison, Liberty, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before HOLLIGER, P.J., LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
This is a direct appeal by Defendant Rick Simmons from his September 2006 conviction for domestic assault in the second degree. After a jury trial, Defendant was found guilty and sentenced to four years imprisonment. Defendant raises two points. First, he asserts that the trial court erred in overruling his motion for a new trial based on ineffective assistance of counsel. Second, he contests jury instruction number five on the ground that it was not supported by sufficient evidence. After reviewing the record, the court is convinced that both points are without merit. As an extended opinion would hold no *898 value as precedent, a memorandum has been provided for the benefit of the parties.
Judgment affirmed. Rule 30.25(b).